UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6737


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

BELQUIS HOPKINS, Lead Nurse; DAVID MITCHELL; ANTHONY SEARLES,

                     Defendants - Appellees,

              and

EAVES, Nurse,

                     Defendant.


Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00088-FDW)


Submitted: September 17, 2019                                     Decided: October 2, 2019


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald McClary appeals the district court’s order and judgment dismissing his civil

rights complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. McClary v. Hopkins, No. 3:16-cv-

00088-FDW (W.D.N.C. May 3, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2